By Judge Kathleen H. MacKay
These parties are involved in two cases now pending in this Court. Law 219047 is Mrs. Beckner’s unlawful detainer action against Friendly, brought pursuant toVa.Code§ 8.01-124.1In this Chancery action, Friendly has filed a Bill of Complaint seeking declaratory and injunctive relief and pleading unjust enrichment. This case came before the Court on February 13,2004, on various motions, including Complainant’s motion to deposit outstanding rent payments with the Court. After the motion to deposit funds was denied, Complainant filed a motion for reconsideration based on Va. Code § 55-242. Complainant’s original motion was based upon that Code section; however, at oral argument, the Court and parties came to focus on § 55-243, which is inapplicable to this case.
Section 55-242 establishes that parties having a claim to rental property must meet certain prerequisites before seeking to enjoin an ejectment action brought against them. The language of § 55-242 refers exclusively to ejectment actions; it does not mention unlawful detainer. These are, however, different causes of action that should not be conflated. For example, Va. Code § 55-243 explicitly distinguishes ejectment from unlawful detainer.
*40Therefore, Mrs. Beckner’s unlawful detainer action against Friendly is not subject to the provisions of § 55-242. Friendly’s motion to reconsider is denied.

 Beckner v. Friendly Ice Cream Corp. (2004), which is printed below at page 132. [Reporter’s Note]